Citation Nr: 0119817	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active duty from February 1945 to July 1946.  
He died in December 1976, and the appellant is claiming 
entitlement to benefits as his surviving spouse.  During his 
lifetime, the veteran had established service connection for 
rheumatoid arthritis of multiple joints, which from May 1969 
until his death was rated as 100 percent.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (RO), which denied a claim for service 
connection for the cause of the veteran's death, and a claim 
for entitlement to Dependents' educational assistance 
benefits.

The September 1999 rating decision apparently reopened and 
adjudicated de novo the appellant's claim for service 
connection for the cause of the veteran's death, which had 
been previously denied in an August 1977 Board of Veterans' 
Appeals (Board) decision.    

Regarding the claim for entitlement to Dependents Educational 
Assistance, prior to the September 1999 rating decision, a 
February 1977 rating decision had granted basic eligibility 
to benefits under 38 U.S.C.A. Chapter 35, Survivors and 
Dependents Educational Assistance, apparently because the 
veteran's service-connected rheumatoid arthritis was rated as 
100 percent disabling at the time of his death.  See 
38 U.S.C.A. § 3501(a) (1).  Thus, the denial in the September 
1999 rating decision was in error in that basic eligibility 
had previously been established.  Therefore, eligibility for 
these benefits, although certified for appellate review, is a 
moot question.  

The Board points out, however, that Chapter 35 benefits for a 
surviving spouse are available for a 10 year period, not to 
begin prior to the date of the death of the spouse from whom 
eligibility is derived.  38 U.S.C.A. § 3512(b); 38 C.F.R. § 
21.3046(b).  Further, the surviving spouse may not be 
afforded educational assistance beyond 10 years after the 
date of the death of the spouse from whom eligibility is 
derived who dies while a total disability evaluated as 
permanent in nature was in existence, or who died as a result 
of a service-connected disability.  38 U.S.C.A. § 
3512(b)(1)(B), (C).

Notwithstanding the 10 year limitation, in the case of any 
eligible person who was prevented from initiating or 
completing a program of education within the 10 year period 
because of a physical or mental disability which was not a 
result of the person's own willful misconduct, such person 
shall, under certain circumstances, be granted an extension 
of the delimiting period upon application made within one 
year of the last date of the delimiting period, or the later 
of either October 1, 1980, or the date of the termination of 
the period of mental or physical disability. 38 U.S.C.A. § 
3512(b)(2).  

Based on the foregoing, the law is clear that although in 
February 1977 the RO determined that appellant had met the 
basic eligibility criteria for Chapter 35 benefits, such 
benefits are only available for a 10 year period.  See 38 
U.S.C.A. § 3512(b); 38 C.F.R. § 21.3046(b).  As the appellant 
in this case did not apply for Chapter 35 benefits until long 
after the 10 year period following the veteran's death had 
passed, there was simply no basis for payment of Chapter 35 
benefits at the time of the September 1999 rating decision; 
and the appellant has not made any claim of entitlement under 
exceptions pursuant to 38 U.S.C.A. § 3512(b)(2).  Thus, in 
sum, this matter is not on appeal at this time.

Regarding the appellant's claim for service connection for 
the cause of the veteran's death, the Board finds that an 
October 1999 statement from the appellant was a notice of 
disagreement (NOD) with the September 1999 rating decision as 
to this claim, notwithstanding that in that statement she 
indicated that there was clear and unmistakable error in the 
September 1999 rating decision.  Subsequently, the RO 
incorrectly addressed the issue of "clear and unmistakable 
error" in a November 1999 rating decision that determined 
that there had not been clear and unmistakable error (CUE) in 
the September 1999 rating decision.

In summary, the September 1999 rating decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death on the merits; and then after receiving 
notification from the appellant that she disagreed with that 
decision, the RO, in the October 1999 rating decision, denied 
that there had been CUE in the September 1999 rating 
decision.  

However, the Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Therefore, the Board must first 
determine whether new and material evidence has been 
submitted to reopen the claim for service connection for the 
cause of the veteran's death.  Therefore, that is the issue 
before the Board for consideration at this time. 

The Board further notes that during this appeal, in April 
2001 the Board remanded this case to the RO for clarification 
as to the type of hearing the appellant was requesting.  The 
appellant was then scheduled for a travel board hearing that 
was conducted in May 2001.  During that hearing before the 
undersigned Board Member, there was a discussion regarding a 
possible claim for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (2000).  However, the appellant 
indicated at that time that she would decide at a later time 
whether to make such claim.  Since then the RO has not 
received from the appellant any such claim for consideration.


FINDINGS OF FACT

1.  An August 1977 Board decision denied service connection 
for the cause of the veteran's death.

2.  The evidence added to the record since the August 1977 
Board decision is not wholly cumulative and, when considered 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death.


CONCLUSION OF LAW

Evidence added to the record since notification of August 
1977 Board decision, which denied service connection for the 
cause of the veteran's death, is new and material, and the 
claim for service connection for the cause of the veteran's 
death is reopened.  38 U.S.C.A. §§ 7104, 5107, 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The exception to this rule is 38 U.S.C.A. § 
5108, which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (2000) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").  Evidence is new when not merely cumulative of 
other evidence in the record, and material when relevant and 
probative of the issue at hand.  Godwin v. Derwinski, 
1 Vet. App. 419 (1990).

Before the present claim, an August 1977 Board decision was 
the last final decision on the issue of service connection 
for the cause of the veteran's death.  See 38 C.F.R. 
§ 20.1100 (2000).  The basis for the Board's August 1977 
denial of service connection for the cause of the veteran's 
death, was the lack of any evidence that any disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  

The appellant attempted to reopen her claim in October 1998.  
The evidence added to the record since the August 1977 Board 
decision includes additional medical evidence, specifically a 
February 1999 statement from Charles W. Boustany, M.D., a 
coroner for Lafayette Parish.  That statement gave notice of 
a change to Part II (other significant conditions) of the 
veteran's certificate of death, from "severe Ostio (sic) 
Arthritis to severe rheumatoid arthritis.  A copy of the 
revised certificate of death received in May 2000 shows that 
revision; and lists severe rheumatoid arthritis as another 
significant condition contributing to death but not related 
to the cause.     

Since rheumatoid arthritis was a service connected 
disability, the Board now finds that evidence added to the 
record is new, and is of sufficient significance that it must 
be considered in order to fairly decide the merits of the 
appellant's claim for service connection for the cause of the 
veteran's death.  Therefore, new and material evidence has 
been submitted to reopen a claim for service connection for 
the cause of the veteran's death. 


ORDER

New and material evidence having been presented, the claim 
for service connection for the cause of the veteran's death 
is reopened. 


REMAND
 
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 and 3-01.  Therefore, for these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that part of the claims file record is 
apparently missing.  It appears that the one claims file 
folder that is present was created after the veteran's death.  
Further, the back of the folder is stamped "inactive folder 
exists" with notation of a date of 1/4/78.  The claims 
folder contains a stamped notice, which is crossed out, but 
which states that an inactive XC-folder was retired to the 
Federal Records Center, Ft. Worth, Texas.  The first record 
contained in the claims file is a September 1969 rating 
decision.  Except for that rating decision, the present 
claims folder essentially contains only records generated 
after the veteran's death.  Although the claims file contains 
references to service medical records, no service or other 
medical records prior to the veteran's death are contained in 
the one existing volume.  A remand is necessary to obtain the 
missing live claims folder or folders which would records 
including service and other medical records needed in the 
adjudication of this claim.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence available at the time of the Board decision of 
August 1977 included a December 1976 certificate of death 
showing that the veteran died that month.  The certificate of 
death shows that the cause of his death was certified as 
cardiac arrest due to or as a consequence of coronary artery 
disease.  Severe ostio-arthritis was noted to be a 
significant condition contributing to the death but not 
related to the cause.  An autopsy was not performed.  A 
review of the claims file shows that during his lifetime, 
service connection was in effect for rheumatoid arthritis of 
multiple joints, rated as 100 percent disabling from May 
1969.  

Since the August 1977 Board decision, the appellant has 
provided additional evidence, including a February 1999 
statement from Charles W. Boustany, M.D., a coroner for 
Lafayette Parish, addressed to the Louisiana Division of 
Vital Records (Division).  That statement gave notice of a 
change to the veteran's certificate of death, and requested 
the Division to change Part II (Other Significant 
Conditions), from "severe Ostio (sic) arthritis" to 
"severe rheumatoid arthritis."  (A copy of the certificate 
of death received in May 2000 shows that revision.)  

The appellant's essential claim is that pursuant to 38 C.F.R. 
§ 3.312, the service-connected rheumatoid arthritis was a 
contributory cause of death.  Notwithstanding the additional 
evidence regarding the revised certificate of death and the 
February 1999 statement, the medical evidence of record fails 
to establish an etiological link between any disability 
listed on the death certificate as a cause of the veteran's 
death, and any of the veteran's service-connected 
disabilities.  There are no medical opinions or other 
evidence to establish that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death

However, there is no indication in the record that any VA 
physician has been requested to provide an opinion as to 
whether there is a nexus between the cause of the veteran's 
death, and any service-connected disability or service in 
general.  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with both the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
In particular, the RO must provide the appellant an 
opportunity to provide any pertinent clinical evidence in 
support of this claim.  Thereafter, the RO should  arrange 
for the updated claims file to be reviewed by a VA examiner 
for the purpose of obtaining an opinion as to any 
relationship between the cause of the veteran's death and any 
service-connected disability or service in general. 

The Board notes that the appellant indicated in testimony at 
the May 2001 hearing that the veteran had been treated 
privately and by VA before his death.  There may be pertinent 
clinical records proximate to the veteran's death that are 
not of record.  The RO should give the appellant an 
opportunity to identify or submit any further pertinent 
medical records available, and all relevant treatment records 
should be secured.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Finally, the Board notes that any pertinent evidence that is 
accepted by the Board must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case, 
unless this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c) (2000).  The Board received additional 
evidence pertinent to this case in July 2001, which appears 
to have been provided without waiver of the appellant's right 
to have that evidence initially considered by the RO.  No 
written waiver is contained in the transmittal letter or 
claims folder.  As such, this matter must be remanded in 
accordance with 38 C.F.R. § 19.31 and 20.1304(c).  See also 
38 C.F.R. § 19.9 (2000).

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The case is Remanded to the RO for the following actions:

1.  The RO should seek through 
appropriate means to obtain the missing 
live claims folder or folders of the 
veteran.  If the complete, official 
records cannot be found, the appellant, 
who has recently submitted copies of some 
records which would normally be contained 
in the missing folders, should be queried 
as to where she obtained those records 
and requested to furnish any additional 
pertinent records in her possession.  If 
it is determined that the official 
records are not available, a 
comprehensive narrative account of the 
search efforts conducted should be 
prepared and placed in the existing file. 

2.  The RO should ask the appellant to 
identify specific and current names, and 
addresses for all health care providers 
(including VA) from whom the veteran had 
received treatment pertaining to coronary 
artery disease or an arthritis 
disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of all 
pertinent private records identified by 
her as currently potentially available.  
The RO should also obtain any available 
clinical records pertaining to treatment 
of the veteran at any identified VA 
medical facility. 

3.  Upon completion of the above, the RO 
is requested to refer the claims file to 
an appropriate medical authority.  The 
physician is requested review the 
veteran's claims file, including the 
service and post-service medical records.  
Based on a comprehensive review of the 
record, the physician should proffer an 
opinion, with supporting analysis, as to 
whether it is at least as likely as not 
that a disability which was incurred in or 
was the result of service, either caused 
or materially or substantially contributed 
to his death.  The physician should 
comment on the likelihood or probability 
that the veteran's service-connected 
rheumatic arthritis caused or contributed 
to his death.  The examiner is also 
requested to comment on any other risk 
factors which may have contributed to the 
veteran's coronary artery disease or 
cardiac arrest.  The report should include 
a complete rationale for all opinions 
expressed and should be made part of the 
claims file.

4.  The RO should then readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death, on a de novo basis, 
consistent with all laws, regulations, and 
Court of Appeals for Veterans Claims 
decisions.  If the claim is denied, the RO 
should furnish the appellant and her 
representative a supplemental statement of 
the case on the issue.

No action is required of the appellant unless and until she 
receives further notice.  The purpose of this remand is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 


